Citation Nr: 0732068	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from February to October 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The appellant is also shown to have testified before a local 
VA hearing officer (September 2006) and the undersigned 
Acting Veterans Law Judge (June 2007).  Transcripts of these 
hearings are of record.  


FINDINGS OF FACT

1.  Service connection for a left knee disorder was last 
finally denied in a May 1954 rating decision.  In so doing, 
the RO essentially determined that the veteran's left knee 
disorder existed prior to service, and that the disabling 
effects which existed prior to service repeated themselves 
shortly after his entering the service; the RO also found 
that the minor injuries in service were the natural after 
effects of the pre-service injury and did not aggravate the 
disability over and above the natural progress.  Notice to 
the appellant was provided in June 1954; a timely appeal was 
not thereafter initiated.

2.  The evidence added to the record since the May 1954 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1954 RO decision denying entitlement to service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left 
knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  Second, VA has a duty to notify the appellant 
of the information and evidence needed to substantiate and 
complete a claim, notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that she should submit all pertinent 
evidence in her possession.  A notice letter dated in 
December 2004 satisfied the above-cited criteria.


During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In the present appeal, the appellant was provided with 
various forms of notice, to include the December 2004 letter 
cited above, which informed him of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claim of service connection.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In this regard, the 
preponderance of the evidence is against the appellant's 
claim, and any questions as to the appropriate disability 
rating and/or effective date to be assigned are moot.


In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 (West 2002) 
is to provide claimants a meaningful opportunity to 
participate in the adjudication of claims.  Hence, the Court 
held that in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.

Here, the appellant has been provided notice of the need to 
submit new and material evidence (by December 2004 letter and 
July 2006 statement of the case), and has also been 
essentially provided, as part of the same, notice of the 
appropriate legal definition of new and material evidence. 
 The record also shows that the appellant has essentially 
been provided pertinent notice under 38 U.S.C.A. § 5103 which 
describes, "what evidence is necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  Kent, 
slip op. at 10.  In this case, the RO looked at the bases for 
the denial in a prior decision and then provided the 
appellant a specifically tailored notice.  See December 2004 
letter.  Accordingly, further development is not required.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appealed matter.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claim, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, notice provided the appellant 
fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant was provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  Therefore, the actions taken by 
VA have essentially cured the error in the timing of notice. 
 Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include his providing testimony 
before a local VA hearing officer and the undersigned Acting 
Veterans Law Judge.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.

Factual Background

The veteran's service medical records show that the report of 
an April 1951 pre-induction examination noted internal 
derangement of the left knee.  The report of a February 1952 
induction examination includes a notation of history of trick 
left knee, treated on outside.  Physical examination was 
normal, except for a slight 1/4 inch atrophy of the left thigh 
calf.  An undated clinical record shows that the appellant 
provided a history of first injuring his knee in December 
1948 while attending the University of Illinois.  He added 
that a cast was placed on his leg at that time, and that it 
when it was removed recovery was unremarkable.  He added that 
until his February 1952 induction his knee gave way at 
irregular intervals, not more than every 4 to 6 months.  He 
reported that during basic training at Camp Roberts, 
California, his knee gave way.  The appellant also indicated 
that in March 1952 he fell due to his left knee problems, but 
declined to be medically admitted.  He also mentioned that in 
July 1952 while at Fort Ord, California, he tripped and fell, 
following which he was provided crutches.  The appellant also 
reported that in August 1952 his left knee "snapped again."  
He was admitted to the Letterman Army Hospital in August 
1952.  

A May 1952 clinical record shows that examination of the 
veteran's left knee revealed intact ligaments, and no joint 
effusion.  Mild sprain was diagnosed.  A July 1952 record 
shows a diagnosis of medial collateral ligament strain; the 
appellant was noted to have had a trick left knee which 
existed prior to his service entry.  An August 1952 X-ray 
report showed no definite evidence of bony or joint 
abnormality of the left knee.  An August 1952 Clinical Record 
Cover Sheet shows two diagnoses:  One, internal derangement 
of the left knee, rupture of medial meniscus, and two, 
cartilage injury of the joint, tear of left knee cartilage 
joint superimposed on diagnosis one.  Diagnosis one was shown 
to not have been incurred during the line of duty, and to 
have existed prior to enlistment.  Diagnosis two was noted to 
have been incurred in the line of duty.  A September 1952 
Medical Board report includes a diagnosis of internal 
derangement of the left knee, due to injury of the medial 
meniscus.  This was noted to have not been incurred in the 
line of duty, but rather existed prior to service.  A 
September 1952 clinical record (Doctor's Progress Notes), 
shows that after examining the appellant, the examiner opined 
that "I feel that this patient sustained a severe injury to 
his medial meniscus of the left knee in 1948, that the 
condition has not been aggravated by the Military Service and 
that because of this fractured medical meniscus with slight 
hypertrophic arthritic change of the knee joint, the patient 
is unable to engage even in limited Military duties."  The 
appellant was later given a "discharge for the convenience 
of the government for this condition which pre-existed his 
Military Service and has not been aggravated by it."  An 
October 1952 report entitled "Disposition Board Proceedings 
for Officers" described the veteran's disability as torn 
cartilage in the left knee joint, and added that the disorder 
existed prior to his entry on active duty, and was not 
permanently aggravated by active duty.  


In a November 1952 letter, a private physician states that he 
had treated the appellant in November 1952 for left knee 
complaints.  He added that he had treated the appellant in 
December 1948 for am epiphyseal fracture of the left knee.  
The physician opined that the appellant should not have been 
admitted into the service, and that his left knee disorder 
was "definitely aggravated" by his service in the Army.  

A January 1953 rating decision shows that service connection 
for a left knee disability was denied.  The RO found that the 
veteran's left knee disorder existed prior to service, and 
had disabling effects prior to service which repeated 
themselves shortly after his entering the service.  The RO 
added that the minor injuries in service were the natural 
after effects of the pre-service injury and did not aggravate 
the disability over and above the natural progress.  
Essentially, the RO found that the veteran's claimed left 
knee disorder had neither been incurred in nor aggravated by 
his military service.  Notice was provided in February 1953.  
The appellant did not appeal this finding.

Review of an April 1954 VA examination report shows a 
diagnosis of residuals following surgery for removal of 
medial meniscus of the left knee.  

The RO found in May 1954 that new and material evidence had 
not been supplied to warrant the reopening of the service 
connection claim for a left knee disorder.  The January 1953 
rating decision was confirmed and continued.  Though notified 
of this decision in June 1954, the appellant did not appeal 
it.

The appellant sought to reopen the claim in October 2004.  
See VA Form 21-526.

Following this time, both private and VA records were 
associated with the record.  A November 1989 private medical 
Operation Sheet shows that the appellant was diagnosed as 
having degenerative arthritis of the left knee.  He underwent 
left knee replacement surgery.  


A January 2004 letter from the private physician who 
preformed the 1989 left knee replacement surgery shows that 
he had recently examined the appellant for left hip 
complaints.  He did mention, however, that left knee 
examination showed good alignment, with no effusion.  The 
knee was not tender.  A slightly tender palpable screw at the 
medial aspect of the left distal femur was detected.  

VA outpatient treatment records, dated from 2004 to 2005, are 
on file.  None make any mention of either complaints or 
diagnoses concerning the appellant's left knee.

In the course of his June 2007 hearing presided over by the 
undersigned, the appellant testified that he initially 
fractured his knee in 1948 while in college (see page three 
of hearing transcript (transcript)), and that he later 
injured it during advanced training.  See page seven of 
transcript.  He essentially argued that his pre-existing left 
knee disorder was aggravated by his military service.  The 
Board parenthetically observes that the testimony provided by 
the appellant in June 2007 essentially mirrors that which was 
provided in September 2006.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


The Board notes that a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability in such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of soundness where the pre-service 
disability underwent an increase in severity during wartime 
service.  38 C.F.R. § 3.306(b).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims to reopen 
filed on or after August 29, 2001.  As the instant petition 
to reopen was filed in October 2004, the new definition 
applies.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.


The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, any statements made by non 
medical professionals purporting to establish a diagnosis or 
identify the likely etiology of a disability may not be 
accepted as competent medical evidence of such, and must be 
viewed in conjunction with the objective medical evidence 
from one trained in the medical field.

Analysis

As noted, the RO last finally denied service connection for a 
left knee disorder in May 1954.  The appellant was notified 
of his appellate rights.  He did not appeal the decision.  As 
such, the 1954 RO action is final.  38 U.S.C.A. § 7104.  The 
claim may not be reopened unless new and material evidence is 
received.  Id.; 
38 U.S.C.A. § 5108.

The Board again observes that in 1954 the RO denied service 
connection for a left knee disorder, and, in so doing, 
essentially confirmed and continued the findings enunciated 
as part of a prior January 1953 rating decision.  The January 
1953 decision had determined that the appellant had a left 
knee disorder that existed prior to service, and that the 
disabling effects which pre-existed his service repeated 
themselves shortly after his entering the service.  The RO 
added that the minor injuries in service were the natural 
after effects of the pre-service injury and did not aggravate 
the disability over and above the natural progress.  
Essentially, the RO found that the veteran's claimed left 
knee disorder had neither been incurred in nor aggravated by 
his military service.  As such, for additional evidence to be 
new and material, to raise a reasonable possibility of 
substantiating the claim, and to relate to an unestablished 
fact necessary to substantiate the claim in this scenario, it 
would have to tend (by itself or together with evidence 
previously of record) to show that the appellant has a left 
knee disorder which was either incurred or aggravated by his 
military service.  

The additional evidence received since the May 1954 rating 
decision consists of VA and private medical records, as well 
as testimony provided by the appellant in September 2006 and 
June 2007.  The additionally added medical records do not 
include an opinion as to whether the appellant's pre-existing 
left knee disorder was aggravated by his military service.  
Further, not one of these records contains medical evidence 
that relates a current left knee disorder directly to his 
military service.  In fact, and of significant note, most of 
these records do not involve symptomatology relating to the 
veteran's left knee.  While the appellant, in essence, 
testified before the undersigned in June 2007 that as a 
result of several left knee injuries incurred during his 
military service he aggravated his pre-existing left knee 
disorder, such lay testimony on a medical matter (the 
etiology of his knee problems) is not competent evidence as 
to the likely etiology.  A competent opinion as to medical 
nexus must be provided by one with medical expertise (which 
the veteran lacks).  See Espiritu, supra.

Here, no medical evidence has been received since May 1954 
which addresses the matter at hand, i.e., whether the 
appellant has a left knee disorder which was either incurred 
in or aggravated by the veteran's military service, and, if 
so, whether such disorder is related to his service.  Here, 
as was the case at time of the RO's May 1954 decision, the 
medical evidence fails to demonstrate that the appellant has 
a left knee disorder related to his service.  

Consequently, the Board finds that the additional evidence 
received since the May 1954 RO decision regarding the claim 
for service connection for a left knee disorder does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim, does not raise a reasonable possibility of 
substantiating the claim, and is not new and material.  As 
the evidence received since the May 1954 RO decision to deny 
service connection for a left knee disorder is not new and 
material, it follows that the claim for service connection 
for such disorder may not be reopened.



ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a left knee disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


